DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
3.	Claims 1-2, 4-6, 13-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Roland WO 2015/132418A2 in view of Polo 2013/0259230

Regarding claim 1, Roland teaches a method of fitting a hearing device (Abstract, Fig 1), comprising:
initiating a fitting session by initiating pairing between a first fitting station (Fig 1, fitting station 40) and the hearing device (Fig 1, hearing device 10), each of the hearing device and the first fitting station having a wireless communication interface using a communication protocol (Fig 1, Bluetooth 30);
providing a long-term key (LTK) as a shared secret to the first fitting station and the hearing device (the production key is used as a new long-term key, page 3 lines 23-30, the production key in both the fitting station and the hearing assistance device as a shared secret in order to pair the fitting station and the hearing assistance device, page 6 lines 3-15), 
the LTK being suitable for establishing a secure connection between the first fitting station and the hearing device via the communication interfaces (Page 3 lines 1-30 teaches both the fitting station and the hearing device as a shared secret in order to pair between the two device, “a secure connection” is a connection over which data is exchanged that is encrypted; the fitting station request, for pairing the fitting station and the hearing device, the Bluetooth “Secure Simple Pairing” mechanism with “Passkey Entry” association model,  wherein the production key is used as the passkey by both the fitting station and the hearing device, the “Secure Connections” mechanism of Bluetooth may be used for pairing the fitting station and the hearing device);
storing pairing data including the IRK of the fitting station and the IRK of the hearing device, together with an association between the first fitting station and the hearing device, in a database connected to the first fitting station (Page 6 lines 3 – page 7 lines 33 teaches the production key is stored in both the fitting station 40 and the hearing device 10);
storing the LTK and the IRK of the fitting station in the hearing device (Page 8 line 1-page 9 lines 1-30 teaches the new key is used as a long term key for the paired devices, the long term key is used to bond the fitting station 40 and the hearing device10);
conducting a fitting session via a secure connection between the first fitting station and the hearing device via the wireless communication interfaces (Page 5 lines 1-27, page 7 lines 17-34 teaches a secure connection is established between the fitting station 40 and the hearing assistance device 10. Once such secure Bluetooth connection has been established, a fitting session may be conducted using the secure connection, for achieving pairing with the hearing assistance device 10, request the Bluetooth “secure Simple Pairing”).
Roland does not teach storing the IRK of the fitting station in the hearing device
generating an identity resolving key (IRK) of the first fitting station, which is required for generating and resolving a device address of the first fitting station;
providing the IRK of the first fitting station to the hearing device;
providing an IRK of the hearing device, which is required for generating and resolving a device address of the hearing device, to the first fitting station; and disconnecting the first fitting station and the hearing device.
Polo teaches storing the IRK of the fitting station in the hearing device (Paragraphs 28, 33, Figs 3-4 teaches IRK stores in BLE Central device 103/smartphone, [15-17] and BLE peripheral 101/mobile device [9-11])
generating an identity resolving key (IRK) of the first fitting station, which is required for generating and resolving a device address of the first fitting station (Abstract; (Paragraphs 19 -20 teach a BLE central device comprise the BLE circuit 201 that generates a unique IRK for each BLE peripheral 101 to which the BLE circuit 201),

providing an IRK of the hearing device, which is required for generating and resolving a device address of the hearing device, to the first fitting station (Paragraphs 28-30, Figs 4-6 teaches IRK stores in BLE module 201 and BLE peripheral 101, and generate between BLE module 201 and BLE peripheral 101 using the IRK); and
 disconnecting the first fitting station and the hearing device (Paragraph 25 teaches when a bonded or paired BLE circuit 201 and BLE peripheral 101 are in an unconnected state, or a state during which they may be unable to communicate with one another). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Polo in Roland’s invention in order to achieve pairing between fitting station and hearing device using a unique IRK. 
Regarding claim 2, Roland teaches the method of claim 1, wherein the protocol is Bluetooth LE (Fig 1, Bluetooth 30, page 3 lines 11-12, page 4 line 20-28).
Regarding claim 4, Roland as modify by Polo teaches the method of claim 3, wherein the device address of the hearing device is generated by passing the IRK of the hearing device to the Bluetooth LE “initialize” function (Paragraphs 19, 27-28, 34 teach when pairing or bonding between a BLE circuit 201 and BLE peripheral 101 is initiated by either the BLE circuit 201 or BLE peripheral 101 by transmit an IRK). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Polo in Roland’s invention in order to secure the connection between the hearing device and the fitting station by using the IRK.
Regarding claim 5, Roland as modify by Polo teaches the method of claim 2, wherein the device address of the first fitting station is a random resolvable address (Figs 4-5 fitting station/BLE Module 201 includes IRK 505, [27-28]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Polo in Roland’s invention in order to achieve pairing between fitting station and hearing device using a unique IRK. 
Regarding claim 6, Roland as modified by Polo teaches the method of claim 2, wherein the public Bluetooth addresses of the first fitting station and the hearing device 
Regarding claim 13, Roland teaches the method of claim 1, wherein an association between the hearing device and a certain user is stored in the database (Fig 1, fitting station 40 and a hearing device 10, page 8 lines 10-20 teaches the fitting software persistently stores the new user key, together with patient database 22 and other hearing assistance device data, page 10 lines 30 – page 11 lines 1-18). 
Regarding claim 14, Roland teaches the method of claim 1, wherein pairing between the first fitting station and the hearing device is initiated by a user gesture on the first fitting station and the hearing device (Abstract, Fig 1, Pages 4 lines 20- page 5-8 teaches wireless interface 20 if provided for enabling wireless data exchange between the hearing device and other devices).
Regarding claim 15, Roland teaches the method of claim 1, wherein the LTK is generated during pairing (Page 8 lines 10-20 teaches the new user key is used as a long the term key for the paired device).
Regarding claim 17, Roland teaches wherein the first fitting station comprises a PC and a fitting device connected to the PC and comprising the wireless interface (Abstract, Fig 1, Fitting station 40/PC wirelessly communicate with hearing device 10).
Regarding claim 18, Roland teaches a non-transitory computer-readable medium storing a computer program that, when executed, direct to a processor to:
initiate a fitting session by initiating pairing between a first fitting station (Fig 1, fitting station 40) and the hearing  device (Fig 1, hearing device 10), each of the hearing device and the first fitting station having a wireless communication interface using a communication protocol (Fig 1, Bluetooth 30);
provide a long-term key (LTK) as a shared secret to the first fitting station and the hearing device the production key is used as a new long-term key, page 3 lines 23-30, the production key in both the fitting station and the hearing assistance device as a shared 
the LTK being suitable for establishing a secure connection between the first fitting station and the hearing device via the communication interfaces (Page 3 lines 1-30 teaches both the fitting station and the hearing device as a shared secret in order to pair between the two device, “a secure connection” is a connection over which data is exchanged that is encrypted; the fitting station request, for pairing the fitting station and the hearing device, the Bluetooth “Secure Simple Pairing” mechanism with “Passkey Entry” association model,  wherein the production key is used as the passkey by both the fitting station and the hearing device, the “Secure Connections” mechanism of Bluetooth may be used for pairing the fitting station and the hearing device);
store pairing data including the LTK of the fitting station and the
hearing device, together with an association between the first fitting station and the hearing device, in a database connected to the first fitting station (Page 6 lines 3 – page 7 lines 33 teaches the production key is stored in both the fitting station 40 and the hearing device 10);
store the LTK of the fitting station in the hearing device (Page 6 lines 3 – page 7 lines 33 teaches the production key/LTK is stored in both the fitting station 40 and the hearing device 10);
conducting a fitting session via a secure connection between the first fitting station and the hearing device via the wireless communication interfaces (Page 5 lines 1-27, page 7 lines 17-34 teaches a secure connection is established between the fitting station 40 and the hearing assistance device 10. Once such secure Bluetooth connection has been established, a fitting session may be conducted using the secure connection, for achieving pairing with the hearing assistance device 10, request the Bluetooth “secure Simple Pairing”); 
Roland does not teach generate an identity resolving key (IRK) of the first fitting station, which is required for generating and resolving a device address of the first fitting station; provide the IRK of the first fitting station to the hearing device;
store the IRK of the fitting station in the hearing device;
provide an IRK of the hearing device, which is required for generating and resolving a device address of the hearing device, to the first fitting station; and

Polo teaches generate an identity resolving key (IRK) of the first fitting station, which is required for generating and resolving a device address of the first fitting station (Paragraphs 28-30, Figs 4-6 teaches IRK stores in BLE module 201 and BLE peripheral 101, and generate an identity resolving key (IRK) of the first fitting station/BLE module 201 and BLE peripheral 101); 
provide the IRK of the first fitting station to the hearing device (Paragraphs 28-30, Figs 4-6 teaches IRK stores in BLE module 201 and BLE peripheral 101, and generate an identity resolving key (IRK) of the first fitting station/BLE module 201 and BLE peripheral 101);
store the IRK of the fitting station in the hearing device (Paragraphs 28, 33, Figs 3-4 teaches IRK stores in BLE Central device 103/smartphone, [15-17] and BLE peripheral 101/mobile device [9-11]),
provide an IRK of the hearing device, which is required for generating and resolving a device address of the hearing device, to the first fitting station (Paragraphs 28-30, Figs 4-6 teaches IRK stores in BLE module 201 and BLE peripheral 101, and generate between BLE module 201 and BLE peripheral 101 using the IRK); and 
disconnect the first fitting station and the hearing device (Paragraph 25 teaches when a bonded or paired BLE circuit 201 and BLE peripheral 101 are in an unconnected state, or a state during which they may be unable to communicate with one another). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Polo in Roland’s invention in order to achieve pairing between fitting station and hearing device using a unique IRK. 
4.	Claims 3, 7-12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roland WO 2015/132418A2 in view of Polo 2013/0259230 further in view of Yang 2017/0201886

Regarding claim 3, Roland teaches hearing device 10 paring with fitting station 40 using the identity tag as its Bluetooth address.
Roland does not clearly teach wherein the device address of the hearing device is a random resolvable address.
Yang teaches the device address of the hearing device is a random resolvable address ([312] teaches IRK used to generate and resolve a random address). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching Yang in Roland’s invention as modifies by Polo for quickly and safety exchange files between devices.
Regarding claim 7, Roland as modified by Polo does not teach the method of claim 1, wherein the IRK of the hearing device is provided to the hearing device out-of-band.
Yang 2017/0201886 teaches the IRK of the hearing device is provided to the hearing device out-of-band (Paragraphs 16, 19, 28 teaches generating bonding information or out of band information for establishing connection between the first device and the second device). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching Yang in Roland as modifies by Polo for forming secure connection between devices.
Regarding claim 8, Roland as modified by Polo does not teach the method of claim 7, wherein the IRK of the hearing device is provided to the hearing device during manufacturing.
Yang teaches the IRK of the hearing device is provided to the hearing device during manufacturing (Fig 1 headphone 120 wirelessly communicate with iphones through Bluetooth protocol, paragraph [460] teaches IRK used to generated and resolve random address). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching Yang in Roland as modifies by Polo providing high security connection between devices.
Regarding claim 9, Roland as modify by Polo does not teach the method of claim 7, wherein the IRK of the hearing device is provided from the hearing device to the first fitting station via a secure connection between the wireless interfaces.
Yang teaches the IRK of the hearing device is provided from the hearing device to the first fitting station via a secure connection between the wireless interfaces (Figs 1-3 headphone 120 wirelessly communicate with the first and the second iphones 110, and the two iphones wirelessly communicate with iwatch, the Bluetooth interface 116/126.  IRK used to generate and resolve a random address, if a device supports the generation of resolvable private addresses and generates a resolvable private address for its local 
Regarding claim 10, Roland as modify by Polo does not teach the method of claim 1, wherein the IRK of the first fitting station is generated by the first fitting station utilizing a random number generator.
Yang teaches the IRK of the first fitting station is generated by the first fitting station utilizing a random number generator (Paragraphs 289, 291, 312-316 teaches pseudo-random generator, IRK used to generate and resolve a random address, a new EDIV is generated whenever a unique LTK, [384-385]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching Yang in Roland as modifies by Polo providing high security connection between devices.
Regarding claim 11, Roland as modify by Polo does not teach the method of 1, wherein the IRK of the first fitting station is provided from the first fitting station to the hearing device via a secure connection between the wireless interfaces 
Yang teaches in (Figs 1-3 headphone 120 wirelessly communicate with the first and the second iphones 110, and two iphones wirelessly communicate with iwatch, the Bluetooth interface 116/126.  IRK used to generate and resolve a random address, if a device supports the generation of resolvable private addresses and generates a resolvable private address for its local address, it shall send identity information with SMP (secure manager protocol), including a valid IRK [312], [363-365], secure connection is established between the devices, [357-371]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching Yang in Roland as modifies by Polo providing high security connection between devices.
Regarding claim 12, Roland as modify by Polo does not teach the method of claim 1, wherein the first fitting station identifies itself as a fitting station to the hearing device prior to pairing and wherein the IRK of the first fitting station and the LTK are stored in a special location of the pairing table of the hearing device reserved for fitting stations.
Yang teaches the first fitting station identifies itself as a fitting station to the hearing device prior to pairing (Paragraph 315-316 teach Encrypted Diversifir (EDIV) used to identify an LTK distributed during LE legacy pairing), and 
wherein the IRK of the first fitting station and the LTK are stored in a special location of the pairing table of the hearing device reserved for fitting stations (Paragraph 385-388, a table 2 shows an example of data included in bonding information, Encryption Identification O Used to identify LTK during LE Value legacy pairing). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching Yang in Roland as modifies by Polo providing high security connection between devices.
Regarding claims 16, Roland as modified by Polo does not teach the limitation of claim 16.
Yang teaches the method of claim 1, wherein the method further comprises initiating a follow-up fitting session on a second fitting station comprising a wireless communication interface using said communication protocol (Abstract, Fig 1 teaches headset 120 wirelessly communicating with first iphone fitting station 110, and second iphone fitting station 110, swatch) by: 
connecting the second fitting station (second iphone fitting station 110) to the database;
retrieving, by the second fitting station, the pairing data from the database, generating, in the second fitting station (Paragraphs 25-27 teach second pairing information for establishing second connection of a second security level with the second device),
a device address of the second fitting station by using the IRK of the first fitting station (Paragraph 29 teaches the second pairing information may include at least one of the address of the second device, a public key of the second device, a maximum key size supported when the second device performs an encryption procedure or a key type generated and distributed when the second device establishes connection through a secure channel), and

exchanging the device addresses between the second fitting station and the hearing device (Paragraph 20 teaches the second pairing information may include at least one of the address of the second device, a public key of the second device, a maximum key size supported when the second device performs an encryption procedure or a key type generated and distributed when the second device establishes connection through a secure channel);
resolving, in the second fitting station, the device address received from the hearing device by using the IRK of the hearing device (Paragraphs 456, 459-461 teach IRK used to generate and resolve a random address, the address of a device corresponding to bonding information) and
 resolving, in the hearing device, the device address received from the second fitting station by using the IRK of the second fitting station (Paragraphs 456, 459-461 teach IRK used to generate and resolve a random address, the address of a device corresponding to bonding information);
connecting the second fitting station and the hearing device via the communication interfaces by using the retrieved pairing information and the resolved device addresses (Figs 1-3, Bluetooth interface 116/126, pairing, exchange information [77-115]);
conducting a follow-up fitting session via a secure connection between the second fitting station and the hearing device via the wireless communication interfaces (Figs 1-3, 12, the second pairing information may include at least one of the address of the second device, a public key of the second device, a maximum key size supported when the second device performs an encryption procedure or a key type generated and distributed when the second device establishes connection through a secure channel, [13, 20, 29, 148); and 
disconnecting the second fitting station and the hearing device (Paragraph 25 teaches when a bonded or paired BLE circuit 201 and BLE peripheral 101 are in an unconnected state, or a state during which they may be unable to communicate with one another). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Yang in Roland’s 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE X DANG/Examiner, Art Unit 2653        

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653